Citation Nr: 9925840	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
healed fracture of the left wrist, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of right 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1962 to May 
1967. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from the aforementioned RO.  In April 1994, the 
veteran filed a notice of disagreement with the RO's 
determination that the neither disability in question 
warranted a compensable rating.  The RO issued a statement of 
the case on the matter in May 1994.  In June 1994, the 
veteran perfected his appeal of the matter by submitting a VA 
Form 9 (Appeal to the Board of Veterans' Appeals).  A hearing 
officer from the RO conducted a hearing on the matter in 
August 1994.  An October 1994 rating decision granted a 10 
percent evaluation for each of the disabilities in question.  
The Board notes that in November 1998, the RO granted the 
veteran's claim of entitlement to nonservice-connected 
pension.


REMAND

On the veteran's June 1994 VA Form 9, he indicated that he 
desired to appear personally at a hearing before a member of 
the Board at the RO (Travel Board hearing).  By a memorandum 
dated in April 1999, the RO asked the representative whether 
to clarify whether the veteran still desired a Travel Board 
hearing.  Although the representative answered no, it is 
unclear whether the representative did so with the veteran's 
consent, see 38 C.F.R. § 20.702(e) (1998), as indicated by 
the following facts.  In May and June 1999, after the case 
had been transferred to the Board, the Board wrote to the 
representative and asked for clarification as to whether the 
veteran still desired a Travel Board hearing.  The Board's 
letters stated that if the representative or the veteran did 
not respond to the request for clarification within 30 days, 
the Board would assume that the veteran still desired a 
hearing.  Copies of this correspondence were sent to the 
veteran at his last known address.  The 30 days have expired 
since the June 1999 letter was mailed. 

Because the veteran has not been afforded a Travel Board 
hearing at the RO as he has requested, the case must be 
REMANDED for this purpose.  38 C.F.R. § 19.9 (1998).  Thus, 
this case is REMANDED for the following action:

Arrangements should be made for the 
veteran to appear at a hearing before a 
member of the Board at the RO, and he 
should be notified of such hearing at 
his last known address.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


